Title: Thomas Jefferson to William Wardlaw, 22 October 1810
From: Jefferson, Thomas
To: Wardlaw, William


          
            Dear Doctor,
            Monticello Oct. 22. 10.
          
           I must ask the favor of you to send me 1. ℔ of Sal Ammoniac, which I cannot get here— it is for tinning our kitchen vessels— if put into a small box it will come safely by the stage to the care of mr Higginbotham. messrs Gibson & Jefferson will be so kind as to pay you for it on shewing them this letter. 
          
            affectionately yours
            
 Th: Jefferson
          
        